Exhibit 10.8

Amendment Number One

Alliance Data Systems Corporation

2005 Long Term Incentive Plan

THIS AMENDMENT NUMBER ONE (“Amendment”) to the Alliance Data Systems Corporation
2005 Long Term Incentive Plan (the “Plan”) is made as of the 24th day of
September, 2009.

The Board of Directors (the “Board”) and the Compensation Committee of the Board
of Alliance Data Systems Corporation (the “Company”), at meetings held on
September 23 and 24, 2009, approved an amendment to the Plan to allow for
settlement of awards in cash, as follows:

 

  1. Section 2(z) is amended and restated in its entirety as follows:

“Restricted Stock Unit” means a right to receive one share of Stock, cash, other
securities, or other property, subject to vesting conditions, the terms of the
Plan and the applicable Agreement.

 

  2. Section 4(a) is amended to add the following sentence to the end thereof:

“Any Award that is settled by the terms of the Plan or the terms of such Award
in cash or other property that is not Stock shall not reduce or otherwise count
against the number of shares of Stock available for Awards under the Plan, or
such other limitations provided for in this Section 4(a).”

 

  3. Section 6(f)(v) is amended and restated in its entirety as follows:

(v) PAYMENT OR DELIVERY OF SHARES AND OTHER PROPERTY. As soon as practicable
after each vesting date of an Award of Restricted Stock Units, and consistent
with Section 409A of the Code, payment shall be made in cash or in Stock (as
specified in the Award and based upon the Fair Market Value of the Stock on the
day all restrictions lapse). Where payment is made in Stock, the Committee shall
cause a Stock certificate to be delivered to the Participant with respect to any
such Stock free of all restrictions hereunder; alternatively, any such Stock may
be delivered electronically. Any number of shares delivered hereunder shall be
net of the number of shares withheld pursuant to Section 8(d), and any cash
payment delivered hereunder shall be net of cash withheld pursuant to
Section 8(d).

 

  4. Section 8(a) is amended and restated in its entirety as follows:

(a) COMPLIANCE WITH LAWS AND OBLIGATIONS. The Company shall not be obligated to
issue or deliver Stock or to make any cash payment in connection with any Award
or take any other action under the Plan in a transaction subject to the
registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities law, any requirement under any listing
agreement between the Company and any national securities exchange or automated
quotation system or any other law, regulation or contractual obligation of the
Company until the Company is satisfied that such laws, regulations, and other
obligations of the Company have been complied with in full. Certificates
representing shares of Stock issued under the Plan will be subject to such
stop-transfer orders and other restrictions as may be applicable under such
laws, regulations and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

 

  5. Section 8(d) is amended and restated in its entirety as follows:

(d) TAXES. At such times as a Participant has taxable income in connection with
an Award granted hereunder (a “Taxable Event”) and (i) the Award is delivered in
cash, the Company will require the withholding of a portion of any cash payment
in an amount equal to the minimum federal, state and local



--------------------------------------------------------------------------------

income taxes and other amounts as may be required by law to be withheld by the
Company in connection with the Taxable Event (the “Withholding Taxes”) or
(ii) the Award is delivered in shares, the Company may, prior to the issuance or
release from escrow of shares, in lieu of a cash payment from the Participant,
require the withholding of a portion of the shares then issuable to the
Participant having an aggregate Fair Market Value equal to, but not in excess
of, the Withholding Taxes.

6.     Except as expressly modified by this Amendment and any prior amendments,
all other terms and provisions of the Plan shall remain in full force and
effect. To the extent that there is a conflict between this Amendment and the
Plan, the provisions of this Amendment shall prevail. All capitalized terms not
defined herein shall have the meanings ascribed to them in the Plan.